DETAILED ACTION
1.	This communication is in response to the Examiner’s Amendments confirmed on 5/18/2022. Claims 1-2, 4-13, 15-20 are pending and have been examined. Claims 3, 14, 21-22 are cancelled.
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was confirmed by the applicant’s representative Christopher Blackburn on 5/18/2022. The application has been amended as follows:

1.	(Currently Amended) A stereo signal encoding method comprising:
performing spectrum broadening on a first vector of [[a ]]quantized line spectral frequency (LSF) parameters of a primary channel signal to obtain a second vector of spectrum-broadened LSF parameters of the primary channel signal at least in part by multiplying the first vector by a broadening factor, wherein the primary channel signal is in a current frame of a stereo signal;
determining a prediction residual vector of [[an ]]LSF parameters of a secondary channel signal based on [[an ]]a third vector of original LSF parameters of the secondary channel signal and the second vector, wherein the secondary channel signal is in the current frame; and
performing a quantization on the prediction residual.

2.	(Currently Amended) The stereo signal encoding method of claim 1, further comprising performing, using a formula, a pull-to-average processing on the first vector to obtain the second vector, wherein the formula comprises:

    PNG
    media_image1.png
    27
    260
    media_image1.png
    Greyscale
, 
wherein 
    PNG
    media_image2.png
    24
    41
    media_image2.png
    Greyscale
 represents [[a ]]the second vector 
    PNG
    media_image3.png
    200
    2
    media_image3.png
    Greyscale
            
                L
                S
                
                    
                        F
                    
                    
                        P
                    
                
                (
                i
                )
            
         represents the first vector, wherein 
    PNG
    media_image4.png
    17
    9
    media_image4.png
    Greyscale
 represents a vector index, wherein 
    PNG
    media_image5.png
    21
    16
    media_image5.png
    Greyscale
 represents the broadening factor, wherein 0 < 
    PNG
    media_image5.png
    21
    16
    media_image5.png
    Greyscale
 < 1, wherein 
    PNG
    media_image6.png
    27
    37
    media_image6.png
    Greyscale
 represents a mean vector of the original LSF parameters, wherein 1 ≤ 
    PNG
    media_image7.png
    17
    9
    media_image7.png
    Greyscale
 ≤ 
    PNG
    media_image8.png
    16
    21
    media_image8.png
    Greyscale
, wherein 
    PNG
    media_image9.png
    17
    9
    media_image9.png
    Greyscale
 is an integer, and wherein 
    PNG
    media_image10.png
    16
    21
    media_image10.png
    Greyscale
represents a linear prediction parameter.

4.	(Currently Amended) The stereo signal encoding method of claim 1, wherein the prediction residual vector is a first difference between the third vector and the second vector.

5.	(Currently Amended) The stereo signal encoding method of claim 1, further comprising:
performing a two-stage prediction second vector to obtain a fourth vector of predicted LSF parameters of the secondary channel signal; and
setting a second difference between the third vector and the fourth vector as the prediction residual vector.

6.	(Currently Amended) The stereo signal encoding method of claim 1, wherein before determining the prediction residual vector, the stereo signal encoding method further comprises determining that the third vector

7.	(Currently Amended) A stereo signal decoding method comprising:
obtaining a first vector of [[a ]][[first]] quantized line spectral frequency (LSF) parameters of a primary channel signal in a current frame from a bitstream;
performing spectrum broadening on the first vectorsecond vector of spectrum-broadened LSF parameters of the primary channel signal at least in part by multiplying the first vector by a broadening factor;
obtaining a prediction residual vector of [[an ]]LSF parameters of a secondary channel signal in the current frame in a stereo signal from the bitstream; and
determining a third vector of s of the secondary channel signal based on the prediction residual vector and the second vector.

8.	(Currently Amended) The stereo signal decoding method of claim 7, further comprising performing, using a formula, a pull-to-average processing on the first vector to obtain the second vector, wherein the formula comprises:

    PNG
    media_image1.png
    27
    260
    media_image1.png
    Greyscale
, 
wherein 
    PNG
    media_image2.png
    24
    41
    media_image2.png
    Greyscale
 represents [[a ]]the second vector 
    PNG
    media_image3.png
    200
    2
    media_image3.png
    Greyscale
[[ 
    PNG
    media_image11.png
    24
    55
    media_image11.png
    Greyscale
 ]]represents the first vector, wherein 
    PNG
    media_image4.png
    17
    9
    media_image4.png
    Greyscale
 represents a vector index, wherein 
    PNG
    media_image5.png
    21
    16
    media_image5.png
    Greyscale
 represents the broadening factor, wherein 0 < 
    PNG
    media_image5.png
    21
    16
    media_image5.png
    Greyscale
 < 1, wherein 
    PNG
    media_image6.png
    27
    37
    media_image6.png
    Greyscale
 represents a mean vector of an original LSF parameter of the secondary channel signal, wherein 1 ≤ 
    PNG
    media_image7.png
    17
    9
    media_image7.png
    Greyscale
 ≤ 
    PNG
    media_image8.png
    16
    21
    media_image8.png
    Greyscale
, wherein 
    PNG
    media_image9.png
    17
    9
    media_image9.png
    Greyscale
 is an integer, and wherein 
    PNG
    media_image10.png
    16
    21
    media_image10.png
    Greyscale
 represents a linear prediction parameter.

9.	(Currently Amended) The stereo signal decoding method of claim 7, further comprising[[:]] obtaining the broadening factor based on one or more encoding parameters, wherein the one or more encoding parameters comprise encoding modes, encoding bandwidths, or encoding rates.




10.	(Currently Amended) The stereo signal decoding method of claim 7, wherein the third vector is a sum of the second vector and the prediction residual vector.

11.	(Currently Amended) The stereo signal decoding method of claim 7, further comprising:
performing a two-stage predictionsecond vector to obtain a fourth vector of predicted LSF parameters; and
setting a sum of the fourth vector  vector as the third vector.

12.	(Currently Amended) A stereo signal encoding apparatus comprising:
a memory configured to store computer executable instructions; and
a processor coupled to the memory, wherein the computer executable instructions cause the processor to be configured to:
perform spectrum broadening on a first vector of [[a]] quantized line spectral frequency (LSF) parameters of a primary channel signal to obtain a second vector of spectrum-broadened LSF parameters of the primary channel signal at least in part by multiplying the first vector by a broadening factor, wherein the primary channel signal is in a current frame of a stereo signal;
determine a prediction residual vector of [[an ]]LSF parameters of a secondary channel signal based on [[an ]]a third vector of original LSF parameters of the secondary channel signal and the second vector, wherein the secondary channel signal is in the current frame; and 
perform a quantization on the prediction residual.

13.	(Currently Amended) The stereo signal encoding apparatus of claim 12, wherein the computer executable instructions further cause the processor to be configured to further perform, using a formula, a pull-to-average processing on the first vector to obtain the second vector, wherein the formula comprises:

    PNG
    media_image1.png
    27
    260
    media_image1.png
    Greyscale
, 
wherein 
    PNG
    media_image2.png
    24
    41
    media_image2.png
    Greyscale
 represents [[a]]the second vector 
    PNG
    media_image3.png
    200
    2
    media_image3.png
    Greyscale
[[
    PNG
    media_image11.png
    24
    55
    media_image11.png
    Greyscale
]] represents the first vector, wherein 
    PNG
    media_image4.png
    17
    9
    media_image4.png
    Greyscale
 represents a vector index, wherein 
    PNG
    media_image5.png
    21
    16
    media_image5.png
    Greyscale
 represents the broadening factor, wherein 0 < 
    PNG
    media_image5.png
    21
    16
    media_image5.png
    Greyscale
 < 1, wherein 
    PNG
    media_image6.png
    27
    37
    media_image6.png
    Greyscale
 represents a mean vector of the original LSF parameter, wherein 1 ≤ 
    PNG
    media_image7.png
    17
    9
    media_image7.png
    Greyscale
 ≤ 
    PNG
    media_image8.png
    16
    21
    media_image8.png
    Greyscale
, wherein 
    PNG
    media_image9.png
    17
    9
    media_image9.png
    Greyscale
 is an integer, and wherein 
    PNG
    media_image10.png
    16
    21
    media_image10.png
    Greyscale
 represents a linear prediction parameter.

15.	(Currently Amended) The stereo signal encoding apparatus of claim 12, wherein the prediction residual vector is a first difference between the third vector and the second vector.

16.	(Currently Amended) The stereo signal encoding apparatus of claim 12, wherein the computer executable instructions further cause the processor to be configured to:
perform a two-stage prediction second vector to obtain a fourth vector of predicted LSF parameters of the secondary channel signal; and
set a second difference between the third vector and the fourth vector as the prediction residual vector.

17.	(Currently Amended) The stereo signal encoding apparatus of claim 12, wherein the computer executable instructions further cause the processor to be configured to determine that the third vector does not meet a reusing condition.

18.	(Currently Amended) A stereo signal decoding apparatus comprising:
a memory configured to store computer executable instructions; and 
a processor coupled to the memory, wherein the computer executable instructions cause the processor to be configured to:
obtain a first vector of [[a ]][[first]] quantized line spectral frequency (LSF) parameters of a primary channel signal in a current frame from a bitstream;
perform spectrum broadening on the first vectorsecond vector of spectrum-broadened LSF parameters of the primary channel signal at least in part by multiplying the first vector by a broadening factor;
obtain a prediction residual vector of [[an ]]LSF parameters of a secondary channel signal in the current frame in a stereo signal from the bitstream; and
determine a third vector of quantized LSF parameters of the secondary channel signal based on the prediction residual vector and the second vector.

19.	(Currently Amended) The stereo signal decoding apparatus of claim 18, wherein the computer executable instructions further cause the processor to be configured to perform, using a formula, a pull-to-average processing on the first vector to obtain the second vector, wherein the formula comprises:

    PNG
    media_image1.png
    27
    260
    media_image1.png
    Greyscale
, 
wherein 
    PNG
    media_image2.png
    24
    41
    media_image2.png
    Greyscale
 represents [[a ]]the second vector 
    PNG
    media_image3.png
    200
    2
    media_image3.png
    Greyscale
[[
    PNG
    media_image11.png
    24
    55
    media_image11.png
    Greyscale
]] represents the first vector
    PNG
    media_image4.png
    17
    9
    media_image4.png
    Greyscale
 represents a vector index, wherein 
    PNG
    media_image5.png
    21
    16
    media_image5.png
    Greyscale
 represents the broadening factor, wherein 0 < 
    PNG
    media_image5.png
    21
    16
    media_image5.png
    Greyscale
 < 1, wherein 
    PNG
    media_image6.png
    27
    37
    media_image6.png
    Greyscale
 represents a mean vector of an original LSF parameter of the secondary channel signal, wherein 1 ≤ 
    PNG
    media_image7.png
    17
    9
    media_image7.png
    Greyscale
 ≤ 
    PNG
    media_image8.png
    16
    21
    media_image8.png
    Greyscale
, wherein 
    PNG
    media_image9.png
    17
    9
    media_image9.png
    Greyscale
 is an integer, and wherein 
    PNG
    media_image10.png
    16
    21
    media_image10.png
    Greyscale
 represents a linear prediction parameter.

20.	(Currently Amended) The stereo signal decoding apparatus of claim 18, wherein the computer executable instructions further cause the processor to be configured to obtain the broadening factor based on one or more encoding parameters, wherein the one or more encoding parameters comprise encoding modes, encoding bandwidths, or encoding rates.




Reasons for Allowance
4.	Claims 1-2, 4-13, 15-20 are allowable. The following is the examiner’s statement of reason for allowance:
The closest prior art of record cited are: Vaillancourt, et al. (US 20190237087A1; Title: Method and system for encoding a stereo sound signal using coding parameters of a primary channel to encode a secondary channel), Vaillancourt, et al. (WO 2017049399; Title: Method and system for decoding left and right channels of a stereo sound signal), Bhaskar, et al. (US 7013269; Title: Voicing measure for a speech CODEC system), and Ramo (US 20030014249; Title: Method and system for line spectral frequency vector quantization in speech codec).       
None of the above mentioned references either alone or in combination thereof teaches or makes obvious the particular limitations stated in the amended claims. Detailed rationale for previous 35 USC 103 rejections can be found in the previous Office action.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		5/18/2022Primary Examiner, Art Unit 2659